Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessy, J.), rendered July 26, 1985, convicting him of grand larceny in the third degree and attempted grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The standard for reviewing the legal sufficiency of the evidence in a criminal case is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the defendant’s guilt of the charged crimes had been proven beyond a reasonable doubt (see, People v Lewis, 64 NY2d 1111). Applying that standard to the evidence herein, we conclude that the evidence was sufficient as a matter of law to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt (CPL 470.15 [5]). Mangano, J. P., Eiber, Kunzeman and Harwood, JJ., concur.